Citation Nr: 9921072	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-17 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether the initial assignment of a 20 percent disability 
rating from February 29, 1996 to June 11, 1996, for recurrent 
dislocations of the left shoulder with Putti-Platt surgical 
procedure was proper.  

2.  Entitlement to a disability rating greater than 20 percent 
from October 1, 1996, for recurrent dislocations of the left 
shoulder with Putti-Platt and anterior capsular repair surgical 
procedures.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1981 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.  

2.  In a June 1996 rating decision, the RO awarded a 20 percent 
disability rating for the left shoulder disability effective from 
February 29, 1996, the date of receipt of the veteran's claim.  

3.  Following the veteran's left shoulder surgery, the RO awarded 
a temporary total disability rating for a period of convalescence 
from June 12, 1996, the date of the surgery, to September 30, 
1996.  It restored the 20 percent rating effective October 1, 
1996.  

4.  At the time of the June 1996 rating decision, there was no 
evidence of fibrous union of the humerus.  The veteran's left 
shoulder disability was manifested by subjective complaints of 
significant pain at work with limitations on overhead work and 
lifting, as well as objective evidence of diffuse shoulder 
tenderness.  However, there was active motion was to the shoulder 
level or higher on forward flexion and abduction without mention 
of pain.  There was no shoulder muscle atrophy.   

5.  Following the convalescence period, there is no evidence of 
fibrous union of the humerus.  The veteran's left shoulder 
disability was manifested by subjective complaints included 
constant pain, pain on any motion, and a feeling of looseness in 
the shoulder.  He was "shot" at the end of a day, but he was 
able to perform his job as a letter carrier without significant 
lost time from work.  Objective evidence of disability included 
mild tenderness only.  Active left arm motion was nearly normal 
on forward flexion and above shoulder level on abduction, with 
some limitation of motion secondary to pain.  Muscle strength, 
tone, and bulk were normal.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 20 
percent from February 29, 1996 to June 11, 1996 for recurrent 
dislocations of the left shoulder with Putti-Platt surgical 
procedure have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5202 (1998).    

2.  The criteria for a disability rating greater than 20 percent 
from October 1, 1996 for recurrent dislocations of the left 
shoulder with Putti-Platt and anterior capsular repair surgical 
procedures have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321(b)(a), 4.1-4.7, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5202 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a disability 
and subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  Accordingly, the Board finds that the veteran's claim 
for an increased rating is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

The Board notes that, in Fenderson v. West, the United States 
Court of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") held that an appeal from a initial rating is a 
separate and distinct claim from a claim for an increased rating, 
and that, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  In this case, however, the initial 
rating assigned in June 1996 was based solely on evidence from a 
VA examination performed in June 1996.  The effective date was 
granted to the date of receipt of the February 1996 claim.  See 
38 U.S.C.A. § 5110(a) (the effective date of an award of a claim 
is generally the date of receipt of the claim or the date 
entitlement arose, whichever is later); 38 C.F.R. § 3.400(b)(2) 
(if a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose).  As there appears to be no basis for 
considering staged ratings in this case, a remand to the RO for 
that purpose would serve no purpose and only delay consideration 
of the veteran's appeal.  Accordingly, the Board will proceed to 
address the merits of the veteran's claim.   

Factual Background

The veteran's service medical records revealed an initial report 
of left shoulder problems in April 1983.  In February 1984, he 
underwent left shoulder arthrotomy and repair of recurrent 
dislocation using a capsular shift and Putti-Platt procedure.  
Thereafter, he continued to have symptoms of pain, soreness, and 
weakness.  Records dated in October 1984 suggested that he had 
reinjured the shoulder.  His symptoms persisted.  A Medical Board 
report was prepared in December 1984.  The veteran was discharged 
from service in April 1985 by reason of physical disability.  

In February 1996, the veteran filed a claim for service 
connection for a left shoulder disorder.  In connection with that 
claim, he underwent a VA orthopedic examination in June 1996.  He 
had experienced recurrent instability of the left shoulder since 
service.  Recent aggressive therapy had not been successful in 
strengthening the shoulder.  He was scheduled for surgery.  The 
veteran worked as a letter carrier and had significant left 
shoulder pain daily.  He was limited in the amount of overhead 
work he could do and the amount of weight he could carry with the 
left arm.  Physical examination revealed forward flexion to 160 
degrees and abduction to 90 degrees.  Active forward flexion or 
abduction beyond those points was painful.  External rotation was 
to 20 degrees and internal rotation was to the T12 level, as 
opposed to 40 degrees and T6 level, respectively, on the right.  
Examination was significant for positive apprehension sign and 
relocation sign on the left.  There was diffuse tenderness about 
the rotator cuff.  Although there was no inferior subluxation, 
there was increased anterior translation.  There was no evidence 
of muscular atrophy about the left shoulder girdle.  X-rays of 
the left shoulder were normal.  The diagnosis was recurrent 
instability of the left shoulder, with decreased range of motion, 
decreased strength, and pain.      

In a June 1996 rating decision, the RO awarded service connection 
for recurrent dislocations of the left shoulder with Putti-Platt 
surgical procedure and assigned as 20 percent disability rating.   

In July 1996, the veteran submitted a claim for a temporary total 
disability rating.  He stated that he had surgery on the left 
shoulder in June 1996.  He was currently on a home physical 
therapy program.  He would be unable to return to work for 
several months.  He asserted that any activity involving movement 
of the left arm was difficult and painful.    

In connection with his claim, the veteran submitted medical 
records from Gary W. Misamore, M.D.  May 1996 notes revealed 
complaints of fairly constant diffuse aching about the left 
shoulder with sharp pains with activities as well as a sensation 
of slipping out of place momentarily.  Symptoms also included 
weakness, occasional crepitus, and limited motion.  Physical 
examination of the left shoulder revealed forward flexion to 130 
degrees, external rotation to 50 degrees, and internal rotation 
to the T8 level, with discomfort on all extremes of motion.  
There was diffuse tenderness over the left shoulder with numerous 
triggers through all suspensory muscles.  There was some evidence 
of instability.  Examination was negative for muscle atrophy, 
crepitus, decreased strength, resisted pain, motor or sensory 
deficits, or cervical abnormality.  X-rays of the left shoulder 
were normal.  Examination in June 1996 several days before the 
procedure was essentially unchanged.  On June 12, 1996, the 
veteran underwent open revision anterior capsular repair of the 
left shoulder.  One week later in June 1996, the veteran reported 
steady improvement and only minor discomfort.  Notes dated five 
weeks post surgery in July 1996 showed no tenderness and fairly 
good strength, but fairly limited range of motion.  He was 
referred to physical therapy.  He was to stay on light duty 
restrictions and to avoid heavy lifting at work.  A note from Dr. 
Misamore dated in mid September 1996 indicated that the veteran 
was released to return to work, with restrictions including no 
lifting more than 30 pounds over the waist level, no overhead 
activities, and no lifting over 15 pounds at shoulder level.  He 
was to continue physical therapy.  In an additional September 
1996 statement, Dr. Misamore indicated that the veteran's recent 
surgery was the result of the original instability that was not 
resolved by the initial surgery.        

In a September 1996 statement, the veteran related that he was on 
restricted duty and that he was only able to work an average of 
three hours per day, as workload permitted.  

In accordance with VA regulations, the RO awarded a temporary 
total disability rating for a period of convalescence from the 
date of the surgery, to September 30, 1996.  It restored the 20 
percent rating effective October 1, 1996. 

In his March 1997 notice of disagreement, the veteran asserted 
that the surgery performed in service was done incorrectly and 
that he had consequently lived with pain and suffering for 13 
years.  He added that the 20 percent rating assigned effective 
March 1, 1996, was granted before he underwent surgery in June 
1996.  Since the surgery, he required some form of pain 
medication on a daily basis.  The veteran essentially reiterated 
these statements in the June 1997 substantive appeal.  

The veteran testified at a personal hearing in September 1997.  
He stated that he was right handed.  He had constant pain, 
numbness, and tingling from the shoulder to the hand, as well as 
a feeling of looseness.  Almost every motion caused pain.  He 
took Advil and other anti-inflammatories.  The veteran was unable 
to move his arm above shoulder level without pain.  If possible, 
he refrained from any arm motion over his head.  He also had 
radiating pain and tingling at rest.  The veteran did not have 
recurrent dislocations of the shoulder, but he felt that it was 
grinding and moving around in ways it should not move.  He felt 
that the June 1996 surgery helped his shoulder, but he still had 
limitations of activities.  The veteran had not missed any 
significant time from work since his surgical convalescence.  He 
was able to perform his job as a letter carrier but was "shot" 
by the end of a day.  He had participated in physical therapy and 
felt that he had achieved as much as possible.  The veteran 
stated that he had some numbness and tingling before the June 
1996 surgery.  He was not taking any prescription medications for 
pain.     

In September 1997, the veteran was afforded a series of VA 
examinations.  During the orthopedic examination, he stated that, 
after the June 1996 shoulder stabilization surgery, he did okay 
but had residual pain daily and at night.  Advil mildly relieved 
the pain.  He took no other medications.  The veteran also 
complained of numbness and tingling about the posterior shoulder 
and ring and small fingers.  He denied any weakness.  Physical 
examination of the left shoulder revealed active motion of 170 
degrees forward flexion, 110 degrees abduction, 45 degrees 
external rotation, and 45 degrees internal rotation.  Passive 
motion was greater on all maneuvers.  Strength was 5/5 in all 
muscles of the left upper extremity.  There was mild tenderness 
only about the surgical scar and the greater tuberosity of the 
humerus.  The examiner's impression was that the veteran had some 
residual deficit from the multiple left shoulder dislocations and 
the subsequent surgery. 

X-rays of the left shoulder taken for the examination revealed no 
significant change from films taken in June 1996.  

During the September 1997 neurological examination, the veteran 
related symptoms including shooting pain from the left shoulder 
to the fingertips.  Physical examination revealed some decreased 
sensation in the left forearm only.  Neurological examination was 
otherwise normal.  Muscle strength, bulk, and tone were normal.  
There was some limitation of movement secondary to pain on 
abduction and adduction.  The impression was history of left 
shoulder pain with continued pain, tingling, and numbness.  

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  See Fenderson, 12 Vet. App. at 126 (rule in 
Francisco v. Brown, 7 Vet. App. 55 (1994), that the present level 
of disability is of primary importance in a claim for an 
increased rating, does not apply when a veteran appeals the 
initial disability rating).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Both before June 12, 1996, and beginning again on October 1, 
1996, the RO rated the veteran's left shoulder disability as 20 
percent disabling under Diagnostic Code (Code) 5202, other 
impairment of the humerus.  38 C.F.R. § 4.71a.  A 20 percent is 
assigned for the non-dominant arm when there is recurrent 
dislocation of the humerus at the scapulohumeral joint, either 
with frequent episodes and guarding of all arm movements or with 
infrequent episodes and guarding of movement only at shoulder 
level.  A 20 rating may also be assigned when there is malunion 
of the humerus with either marked or moderate deformity.  The 
next higher rating for the non-dominant arm, 40 percent, is 
warranted when there is fibrous union of the humerus.

Other diagnostic codes for rating disabilities of the shoulder 
and arm provide ratings greater than 20 percent for the non-
dominant arm.  However, there is no medical evidence to support 
the application of Code 5200 (ankylosis of the scapulohumeral 
articulation) or Code 5203 (impairment of the clavicle or 
scapula).  In addition, the evidence does not show that left arm 
motion is limited to 25 degrees from the side, as is required for 
the maximum 30 percent rating for the non-dominant arm under Code 
5201.  Accordingly, the Board finds that the left shoulder 
disability is most appropriately rated under Code 5202.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as it 
is supported by explanation and evidence).  

To the extent that the veteran's disability may involve 
limitation of motion of the left arm, the Board must also 
consider any additional functional loss he may have by virtue of 
factors described in 38 C.F.R. §§ 4.40 and 4.45 in conjunction 
with the otherwise applicable diagnostic code.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995); see Spurgeon v. Brown, 10 Vet. 
App. 194 (1997) (although § 4.40 does not require a separate 
rating for pain, the Board is still obligated to provide reasons 
and bases regarding application of the regulation).  See 
generally VAOPGCPREC 9-98 (whether a diagnostic code involves 
limitation of motion is determined by the medical nature of the 
particular disability to be rated under that code).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, swelling, 
and deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

With respect to the initial disability rating, the Board finds 
that the preponderance of the evidence is against awarding a 
disability rating greater than 20 percent.  The disability rating 
was based solely on the June 1996 VA examination, the only 
evidence of record regarding the current status of the 
disability.  The Board notes that, although the May 1996 notes 
from Dr. Misamore were not before the RO at the time of the 
rating, the physical findings are essentially the same.  The VA 
examination report is negative for findings of fibrous union of 
the humerus, as is required for the next higher rating under Code 
5202.  38 C.F.R. § 4.7.  In addition, the Board does not find 
that other factors warrant an increase for other functional loss 
under 38 C.F.R. §§ 4.40 and 4.45.  The veteran complained of 
significant pain at work as a letter carrier with limitations on 
overhead work and weight he could carry.  The medical evidence 
revealed diffuse shoulder tenderness.  Otherwise, there was 
active motion was to the shoulder level or higher on forward 
flexion and abduction without mention of pain.  There was no 
muscle atrophy about the shoulder.  The Board does not find this 
symptomatology so significant as to require an increase in the 20 
percent rating under Code 5202.   

Similarly, the Board finds that the preponderance of the evidence 
is against awarding a disability rating greater than 20 percent 
beginning October 1, 1996.  Again, there is no evidence of 
fibrous union of the humerus to warrant a 40 percent rating under 
Code 5202.  38 C.F.R. § 4.7.  With respect to other factors 
affecting functional loss, the Board again finds no basis for a 
rating greater than 20 percent.  The veteran's complaints 
included constant pain, pain on any motion, and a feeling of 
looseness in the shoulder.  He had not lost any significant time 
from work and was able to perform his job as a letter carrier.  
However, he was "shot" at the end of a day and was still 
limited in his activities.  The objective evidence shows 
significant improvement in the left shoulder when compared to the 
condition of that shoulder before the surgery.  Active left arm 
motion was nearly normal on forward flexion and above shoulder 
level on abduction.  The neurological examiner noted some 
limitation of motion secondary to pain.  Muscle strength, tone, 
and bulk were normal.  There was mild tenderness only in the area 
of the surgical scar and the greater tuberosity of the humerus.  
Weighing the medical evidence and the subjective complaints, the 
Board cannot conclude that there is sufficient functional loss 
from pain or other factors to warrant any increase in the 20 
percent rating as provided by Code 5202.  

Moreover, the Board concludes that an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not in order.  At the time 
of the June 1996 rating, the veteran continued to work, albeit 
with some discomfort.  In addition, the record at the time was 
negative for any hospitalizations.  Following the period of 
surgical convalescence, the veteran was able to return to work 
and perform his duties, again with some stated discomfort.  There 
is no evidence of further hospitalization concerning the left 
shoulder.  Therefore, the case does not present such an 
exceptional or unusual disability picture such that the regular 
schedular rating does not adequately compensate the veteran.  
38 C.F.R. § 3.321(b)(1).

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating greater 
than 20 percent for the veteran's left shoulder disability, 
either before or after the veteran's June 12, 1996 surgery and 
convalescence.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.40, 4.45, 4.71a, Code 5202.  

Finally, the Board notes that, in the May 1999 VA Form 1-646, the 
veteran's representative suggested that the veteran was entitled 
to a separate disability rating for peripheral neuropathy 
pursuant to Esteban v. Brown, 6 Vet. App. 259 (1994).  However, 
the Board makes some observations regarding this claim.  First, 
with respect to the initially assigned rating, the evidence used 
to determine the initial rating, the June 1996 VA examination 
report, is simply negative for any neurological complaints or 
objective findings.  Second, the RO specifically denied service 
connection for peripheral neuropathy in the July 1998 Hearing 
Officer decision, of which the veteran was notified in January 
1999.  If the veteran disagrees with that determination, he is 
free to submit a notice of disagreement.  The Board acknowledges 
that a VA Form 1-646 may serve as a notice of disagreement in 
certain situations.  See 38 C.F.R. § 20.201 (a notice of 
disagreement is a written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result); Fenderson, 12 
Vet. App. at 129 (VA Form 1-646 accepted as notice of 
disagreement when it objected to the denial of service connection 
for varicose veins).  However, a review of the May 1999 VA Form 
1-646 reveals no reference to disagreement with the denial of 
service connection for peripheral neuropathy and therefore does 
not satisfy the regulatory requirements of a notice of 
disagreement.  
 

ORDER

The initial assignment of a 20 percent disability rating from 
February 29, 1996 to June 11, 1996, for recurrent dislocations of 
the left shoulder with Putti-Platt surgical procedure was proper.  

Entitlement to a disability rating greater than 20 percent from 
October 1, 1996, for recurrent dislocations of the left shoulder 
with Putti-Platt and anterior capsular repair surgical procedures 
is denied. 




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

